 In the Matter Of WATERMAN STEAMSHIP CORPORATIONandNATIONAL.MARITIME UNION OF AMERICA, ENGINE DIVISION, MOBILE BRANCH,MOBILE,ALABAMACase No. C-375.-Decided May 18,1938Water TransportationIndustry-Interference,Restraint,and Coercion:re-fusal to issue passes-to representatives of one union while granting them torepresentatives of anotherunion-Discrimination:discharges:todiscouragemembership in union ; for exercise of rights incident to union membership ;lay-offs : to discourage membershipin union ; refusalto reinstate-EmployeeStatus:history of, inindustry-Remedial Orders:grant of passes,in equalnumbers and under same conditions,to rivalorganizations--ReinstatementOrdered:discharged employees ; employees discriminatorily laid off and refusedreinstatement-BackPay:awarded;to include reasonable value of maintenanceon shipboard from time ships sailed after discharge or lay-off.Mr. Joseph A. HoskinsandMr. Berdon M. Bell,for the Board.Stevens,McCorvey, McLeod, GoodedTurner,byMr. Gessner T.McCorveyandMr. C. A. L. Johnstone, Jr.,ofMobile, Ala., forrespondent.Mr. William L. Standard,of New York City, byMr. Max Lustig,for the N. M. U.Mr. Alex Howard,of Mobile, Ala., for the S. R. C.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the NationalMaritime Union of America, herein called the N. M. U., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana) issuedits complaint dated October 9, 1937, and an amended complaintdated October 20, 1937, against Waterman Steamship Corporation,Mobile,Alabama, herein called the respondent.The complaint,amended complaint, and notices of hearing thereon were duly servedupon the respondent and the N. M. U. The complaint, as amended,alleged that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of See-237 238NATIONAL LABOR RELATIONS BOARDLion 8 (1) and (3), and Section 2 (6) and (7), of the National LaborRelations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices the complaint, as amended,alleged in substance that the respondent had discharged 47 employeesand refused to reinstate them because of their membership andactivities in the N. M. U. and that the respondent had at all timesrefused to grant to the duly authorized representatives of the N. M. U.passes, permitting such representatives to board ships of the respond-ent for the purpose of soliciting membership for the N. M. U., whilesaid ships were docked at Mobile, Alabama, and at other ports.On October 26, 1937, the respondent filed an answer to the amendedcomplaint, stating in substance that the, crews of theBienvilleandtheFairlandwere employed to make a particular voyage; that whentheBienvillearrived in Mobile all the members of the crew werelaid off as it laid up for repairs; that when theFairlandarrived inMobile it went on drydock and the members of the crew were dis-charged; that the contract of employment terminated, as is usualand customary in such cases, when the said vessels were laid upfor repairs or went on drydock; that the respondent has in nomanner refused to reinstate the said employees, except in conformingwith the terms of its preferential shop contract with the Interna-tional Seamen's Union of America ; that C. J. O'Connor voluntarilyleft the vessel of his own accord at the termination of the voyage;that John R. Roberts and Joseph R. McCoy were not employedby the respondent; that the respondent refused and still refusesto grant passes to duly authorized representatives of the N. M. U.permitting such representatives to board its ships; that the respondentinsists on its right to determine who shall and who shall not enteron its privately owned property so long as no laws are violated;and that under its contract with the International Seamen's Union ofAmerica the respondent permits authorized representatives of thatunion to board its ships subject to regulations prescribed by therespondent.Thereafter the respondent filed an amendment to itsanswer correcting minor typographical errors.Pursuant to notice, a hearing was held in Mobile, Alabama, onNovember 1, 2, 3, 4, and 5, 1937, before William Seagle, the TrialExaminer duly designated by the Board. The Board, the respondent,the N. M. U., and the Seaman's Reorganization Committee of theAmerican Federation of Labor, herein called the S. R. C., wererepresented by counsel and participated in the hearing.The S. R. C.was permitted to intervene on issues raised by the existence of thecontract between the respondent and the International Seamen's DECISIONS AND ORDERS239-Union of America, herein called the I. S. U. Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.During the course of the hearing the complaint was dismissed as-to John R. Roberts, Joseph R. McCoy, and Reese Bryars, and wasamended to state that C. J. O'Connor was discharged for joining-and assisting a labor organization known as the Marine EngineersBeneficial Association, herein called the Al. E. B. A.The respondent'sanswer was amended to 'meet the allegations of the complaint, asamended.At the close of the hearing counsel for the Board moved that thepleadings be conformed to the proof.All parties made the samemotion which was granted as to all the parties.Counsel for therespondent moved that the complaint be dismissed on the groundsthat the evidence failed to show any violation of the Act by therespondent.The motion was denied. Counsel for the intervenormoved that the "matter" be dismissed as beyond the jurisdictionof the Board to impair the obligations of an existing contract underwhich the intervenor's rights had been fairly and legally established-The motion was denied.Thereafter the Trial Examiner filed his Intermediate Report datedJanuary 17, 1938, in which he found that the respondent had engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7) of the Act. Boththe respondent and the intervenor filed exceptions to the IntermediateReport.On March 8, 1938, oral argument was had before the Board inWashington, District of Columbia, and a brief was submitted insupport of respondent's exceptions to the Intermediate Report. TheBoard, the respondent, the S. R. C., and the N. M. U. were repre-sented by counsel and participated in the oral hearing.Counsel for the respondent submitted at the hearing and againat the oral argument before the Board 'affidavits, signed by 13 mem-bers of the crews of theBienvilleand theFairland,stating the af-fiants' reasons for leaving the I. S. U.At the hearing the TrialExaminer ruled that the affidavits were inadmissible, since the sea-men's reasons for leaving the I. S. U. were not in issue in the case.The Board has reviewed the rulings made by the Trial Examineron motions and objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.The Board has considered the exceptions to the Trial Ex-aminer's ruling and Intermediate Report and find's them without,merit. 240NATIONALLABOR, RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Waterman Steamship Corporation, is a corpora-tion organized on June 10, 1919, under the laws of the State ofAlabama. It has its principal office and place of business in Mobile,Alabama, and is engaged in the transportation of passengers andfreight by steamship between foreign countries and the UnitedStates.H. THE UNIONSNationalMaritime Union of America, Engine Division, MobileBranch, Mobile, Alabama, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to membership theunlicensed personnel of the respondent's ships.International Seamen's Union of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership all seamen in deck, engine, and steward's departments whoare not required by the United States Bureau of Marine Inspectionand Navigation to hold licenses.Seamen's Reorganization Committee of the American Federationof Labor is the successor to the International Seamen's Union ofAmerica.It is a labor organization, admitting to membership thesame classes of persons who are eligible to membership in the I. S. U.The Marine Engineers Beneficial Association is a labor organiza-tion affiliated with the Committee for Industrial Organization, ad-mitting to membership the licensed personnel of the respondent'sships.III.THE UNFAIR LABOR PRACTICESA. Refusal to issue passesThe respondent admits that it has refused to issue passes to author-ized representatives of the N. M. U. to enable them to board its shipsand states that it will continue to do so.The respondent, however,issues passes to I. S. U. representatives under the terms of a contractbetween the I. S. U. and various steamship companies, including therespondent.Article II, Section 3, of the contract states that "author-ized representatives of the Union shall have the right to go on boardships covered by this agreement, subject to regulations prescribedby the Owners, for the purpose of consulting with seamen employedthereon."Article II, Section 4, provides in substance that the I. S. U.shall take out insurance to protect the steamship owner against anyclaim for loss of life or injury occurring to a union representative DECISIONS AND ORDERS241while on board the ships and shall furnish satisfactory evidence ofsuch insurance.On July 12 and 13, 1937, respectively, the respondent notified theI. S. U. delegate at Mobile, Alabama, and the. masters of its vesselsthat, in view of the fact that the Board was holding an election todetermine whether the I. S. U. or the N. M. U. should represent theunlicensed personnel of its ships, representatives of neither unionwould be permitted on the ships for the purpose of soliciting mem-bership.The I. S. U. delegate replied that passes issued to I. S. U.delegates had not been used for the purpose of soliciting member-ship and I. S. U. delegates continued to visit the respondent's ships.The evidence does not show that the respondent ever made any at-tempt to ascertain whether or not the I. S. U. was observing itsinstructions against solicitation.On August 16, 1937, in an Amendment 1 to the Decision and Sup-plemental Decision in theMatter of American France Line, et al., 2the Board ordered that no preference should be shown to either ofthe unions involved by granting passes to representatives of oneunion while denying them to the other or by allowing representativesof either union to board vessels without passes.Thereafter, onSeptember 24 or 25, 1937, an agent for the N. M. U. requested passesto go on board the respondent's ships from Nicholson, the respond-ent's executive vice president.Nicholson refused to accede to therequest, basing his refusal on the contract with the I. S. U. and thefact that it would cause trouble on the respondent's ships.TheN. M. U. protested this action to the Board's Regional Director forthe Fifteenth Region, who requested the respondent to issue passestoN.M. U. agents and delegates in accordance with the Board'sorder.The respondent refused and still refuses to issue passes to theN. M. U. and states that even if the N. M. U. took out insurance onits representatives it would not issue them passes.The respondent contends that, inasmuch as it has refused to permitrepresentatives of either union to solicit memberships on board itsships, it has treated both unions alike.The facts do not support therespondent's assertion that similar treatment has been accorded bothunions.As we have indicated, the I. S. U. representatives had accessto the respondent's ships, while this privilege was denied to theN. M. U. The respondent's issuance of passes to the I. S. U. whiledenying them to the N. M. U. is obviously a discrimination in favorof the I. S. U. as against the N. M. U., which has the necessary effectof impeding its employees in the free choice of representatives.We find that the respondent, by issuing passes to representativesof the I. S. U. :and refusing to grant such passes to representatives13 N. L. R. B. 74.2 3 N. L. ,R.B. 64. 242NATIONAL LABOR RELATIONS BOARDof theN. M. U. for thesame purpose and under the same conditions,has interferedwith, restrained,and coercedits employees in theexercise of their rights guaranteed in Section7 of the Act.B. The dischargesTheBienvilleand theFairlandwere freight boats,which alsocarried passengers.TheBienville,with a crew of approximately 40,sailed between Mobile, Alabama,and various European ports, whiletheFairland,with a crew of approximately 30, sailed between Mo-bile andWestIndian ports.The unlicensed personnel of theBien-villeunanimously decided in the course of a foreign voyage, whichbegan in May of 1937,to change from the I.S.U. to the N. M. U.and were signed up in the N.M. U. by an N. M. U. organizer atTampa, Florida,on July 2, 1937.The crew then sent the organizerto theFairlanul,which hadjust arrived in Tampa.All but threemembers of the unlicensed personnel of theFairlandjoined theN.M.U.TheFairlandarrived in Mobile on July 5, and theBienvillear-rived shortly before midnight of the same day.The scheduled stopsof theBienvilleat PanamaCity,Pensacola,and Gulfport werecanceled by the respondent.The crew of theFairlandsigned offthe articles on July 5, 1937,and the crew of theBienvilledid so onJuly 6, 1937.When the crews signed off the articles,or shortly there-after, the steam on theBienvilleand theFairlandwas killed and theentire crews were laid off.3TheBienvillewas laid up for repairs from July 5 to August 1,,1937, while theFairlandwas put in drydock for 30 hours, duringwhich time it was inspected and its tail shaft was drawn in accord-ance with insurance and Bureau of Marine Inspection and Naviga-tion regulations,respectively.It was then laid up in the shipyardfor about 7 day for repairs.The respondent thereafter refusedemployment to those members of the crews who had joined andremained members of the N. M. U.On July 8, 1937,some of the crews of theBienvilleand theFair-landwere put to work in the shore gang, comprising part of a gangof about 125 men, who were repairing theBienville.The respond-ent'switnesses testified that since their shops were open shops theywere able to employ the members of the crews there without violat-ing the I. S. U. contract.In this respect it is significant to note thaton July 7, 1937,the day before these men were recalled to work-on the shoregang, theBoard's Regional Director for the Fifteenth3 There is conflicting testimony in the record as to whether the three members of the-Fairlendcrew, who did not join the N.M. U., were laid off or quit of their own accord..In either case the sweeping character of the lay-off is not affected. DECISIONS AND ORDERS243Region sent a telegram to Nicholson,requesting him to reinstate allmen to their former status and without discrimination pending theelection.To this telegram Nicholson admits that he probably re-plied that under the terms of the I. S. U. contract he could notwork N. M. U. men. Although a majority of the men started work-ing in the shore gang on July 8, Nicholson denied that they weregiven such employment as a result of the telegram.However, In-grain, the respondent's assistant port engineer, admitted that wordwas sent specially to theBienvilleandFairlandcrews that work wasavailable for them in the shore gang.After working on theBien-villerepairs for 3 or 4 days, 10 members of the crews of theBien-villeand theFairlandwere laid off.There is credible testimonythat there was still work with the shore gang that these men couldhave done, but they were not retained.Two members of the crews,who were laid off from the shore gang, stated that Ingram told themthat they would have to take off their N. M. U. buttons if theywanted to work for the respondent. Ingram's explanation is that hemerely told them that they could not sail on the respondent's shipsbecause of the contract with the I. S. U., but such an explanationobviously has no relation to their lay-off from the shore gang, sincethe latter work was admittedly not subject to the I. S. U. contract.In defense to the alleged discriminatory discharge and refusalto reinstate the crews of theBienvilleand theFairland,the respond-ent contends that the discharges were not discriminatory, since theemployment of the crews terminated normally at the conclusion oftheir respective voyages, and that the contract between the respondentand the I. S. U. prevented the reemployment of the crews when theships sailed.An analysis of this contention reveals that it is with-out merit.The respondent asserts that the whole contract between itselfand its crews is embodied in the shipping articles under whichthe crews sail and that the crews are completely discharged andthe employer-employee relationship terminated at the end of eachparticular voyage.This assertion is inconsistent with the termsof the respondent's contract with the I. S. U., Article II, Section 1of which "provides :It is understood and agreed that, as vacancies occur, membersof the International Seamen's Union of America, who are citi-zens of the United States,shall be given preference of employ-ment, if they can satisfactorily qualify to fill the respectivepositions;provided,however, that this Section shall not beconstrued to require the discharge of any employee who maynot desire to join the Union, or to apply to prompt reshipment,or absence due to illness or accident. 244NATIONAL LABOR RELATIONS BOARDThe quoted provision, which is the clause relevant to the issues.raised here, clearly contemplates a continued employer-employee re-lationship and protects employees against discrimination by the re-spondent because of non-membership in the I. S. U.The respond-ent's assertion is also inconsistent with actual maritime practice asdisclosed in the testimony of numerous witnesses, including therespondent's own witnesses, who testified, in effect, that the mereexpiration of the shipping articles does not terminate the seamen'semployment.Thus Norville, captain of theFairland,testified thatunless a man resigns or is discharged, he is given an opportunity tosign on again and that this is the general custom in the industry andon the respondent's ships.Nicholson testified that, if a crew is sat-isfactory to the officers on the-vessel and desires to ship again, itis reshipped.Reed, the respondent's port captain, testified that evenafter the crew signs off the men stand their watches unless theyvoluntarily quit or are discharged for cause, which indicates thecontinuity of the employment.It is clear from the record that the termination of a voyage doesnot terminate the employment of the crew in the absence of othercircumstances.The respondent urges that there were such othercircumstances, namely, the necessary extensive lay-ups of both ships.While it is apparently true that repairs may have required thatboth ships be laid up, our consideration of the record convinces usthat the dates and duration of the particular lay-ups were arrangedfor the purpose of making it possible to discharge the crews becausethey had joined the N. M. U.In the first place, the reasons and dates advanced by the respond-ent's officials for laying up theBienvilleare self-contradictory.Nicholson testified that the respondent purchased steel in May 1937,for repairing the ship and made plans to repair it when it returnedfrom Europe on July 5.He further testified that he knew in Maythat the ship was to be repaired in July and that the repairs wouldtake 3 weeks.When confronted with a stipulation, submitted bythe respondent on June 22, 1937,'in theAmerican France Linehear-ing,4 which scheduled theBienvilleto be in Mobile only from July11 to July 15, 1937, Nicholson admitted that the steel might have beenordered for theAzalea City,a sister ship of theBierville.In anattempted explanation of this discrepancy between his testimonyand the stipulation, he stated that due to a mix-up in schedule, orbecause it was more economical, theBienvillemight have been sub-stituted for theAzalea City.Ingram testified that to the best ofhis knowledge it was decided to make the repairs, which had pre-viously been contemplated, while theBienvillewas on its return43 N. L. R B. 64. DECISIONS AND ORDERS245voyage from Europe some time in June. Reed, on the other hand,testified that as early as April 1937, theBienvillewas scheduledto be laid up for repairs from July 7 to July 30.His informationwas based upon a sailing schedule entitled "Sailing Schedule Aprilthru August 1937."Reed did not remember the other schedule setout in the afore-mentioned stipulation of June 22 and stated that ifthere had been a change in the April schedule he was sure that hewould have been so advised.Thus three different responsible offi-cials of the respondent, when called upon to explain the course ofaction which the respondent had followed, assigned conflicting datesfor the lay-up,of theBienville.Comparable contradictions and vagueness are disclosed by therecord in the explanations offered for the lay-tip of theFairland.Insurance regulations required that theFairlandbe drydocked every9months, while regulations of the Bureau of Marine Inspection andNavigation requiied that the, tail shaft be drawn every 3 years forinspection.The respondent introduced in evidence a schedule en-titled "Inspection-Drydocking-Surveys" showing that theFairland,in accordance with these regulations, was due to have its tail shaftdrawn on July 10, 1937, and to be drydocked for inspection on July28, 1937.Reed testified that if theFairlandhad gone on anothertrip after it docked at Mobile on July 5, 1937, it would not havereturned in time to comply with the regulations.However, as wehave indicated above, theFairlanddwas in drydock from July 5 foronly 30 hours, during which period the tail shaft was drawn and theinsurance inspection, apparently scheduled for July 28, was coin-pleted.In explanation of the 7-day lay-up for repairs followingthe 30-hour drydocking, Nicholson testified that theFairlandar-rived in Mobile during the July 4 holidays and that the steam was"killed" and the crew laid off due to scarcity of business.Nicholsonfurther testified that 3 or 4 months before the ship left Mobile onthe voyage in question it was decided to clean and paint it. Ingram,on the other hand, stated that he did not have any plans to tie upthe ship previous to the time it sailed in June and that he wasnot positive as to whether the plans were formulated before or afterthe ship left Tampa on July 2 for Mobile. Although no schedulewas introduced, Nicholson stated that the ship was behind scheduleand that it was decided to eliminate one trip in order to put it backon schedule.Reed admitted that it was very unusual to set a shipback a trip to straighten its schedule.In conjunction with the divergent and conflicting explanations ofthe dates and duration of the lay-ups, it is significant to note thatthe respondent stated that both vessels were seaworthy at the timerepairs were made on them. '246NATIONAL LABOR RELATIONS BOARDThe respondent denied that it knew of the change in the labor affil-iation of the crews of theBienvilleand theFairlanduntil after theWe cannot credit this denial because therespondent had at least constructive knowledge and we believe actualknowledge of the change when it occurred in Tampa. The captainsof the respective vessels certainly knew of the occurrence immedi-ately,while the boats were in Tampa.Norville, captain of theFairland,denied that he had informed the respondent's higher of-ficials of the occurrence before his boat reached Mobile.The cap-tain of theBienvilledid not testify.However, the cancellation ofthe scheduled stops of theBienvillebetween Tampa and Mobile,which was never explained by the respondent, indicates that therespondent knew immediately or shortly thereafter that the crewsof the two ships had joined the N. M. U. in Tampa. The evidence-establishes that, if not informed by its own officers, the respondentprobably knew of the shift as soon as the ships reached Mobilethrough information received from I. S. U. officials.Ross, businessagent of the I. S. U., testified that the I. S. U. agent in Tampa noti-fied him by telephone that the crew of theBienvillehad changedto the N. M. U. and that, when the ship arrived in Mobile, he senta delegate down to it and at -that time made representations to therespondent about the change.Ross was unable to remember whetheror not the agent at Tampa had notified him of theFairland'screwjoining the N. M. U.Moreover, the fact that the ships were laid up for repairs would-not of itself involve discharging the crews.There is abundant testi-mony in the record that crews have remained on ships for severalweeks while the ships were undergoing repairs.Lowry, who hadworked in a shipyard off and on for 11 years, testified that he hadseen approximately 600 ships in drydock and that the only shipshe had seen come into drydock without crews are those which hadcome out of the laid-up fleet or had been laid up for an indefinitelength of time and that they generally took on a crew while in dry-dock.The respondent's witnesses testified to the same effect.ThusNicholson admitted that the respondent had kept a good part ofthe crew on when a ship was in for 7 days, and that it was not cus-tomary to lay off the entire crew.Norville testified that he hadnever heard of another case where the entire crew had been laid off.Although Nicholson stated that it was impossible to house the crewon theBienvillewhile it was being repaired, due to the type of re-pairs and the lack of steam, this condition would not have necessi-tated the discharge of the crew.When there is no work for mem-bers of a crew they customarily stand by the ship, that is, wait untilit is ready to sail again and then sail on it. DECISIONS AND ORDERS247Nicholson claimed that -the major part of the repairs on theBien-ville' could not be made by the crew, but admitted that the crewcould have done some of the work. Indeed, as a matter of fact, somemembers of theBienvilleandFairlandcrews did work on the shipasmembers of the shore gang. It will be recalled that the re-spondent's first act was to discharge both crews immediately andthat work on the shore gang was obtained for them only after theintervention of the Board's Regional Director.Nicholson statedthat a large number of men were put to work on the ship and thenumber cut gradually from day to day. As has been already noted,however, the members of the N. M. U. were laid off after only 3 or4 days' work and while there was still work that they could havedone.Although Ingram stated that the work on theFairlandcouldnot be done by the crew, he admitted that there is always work on aship that can be done by members of the crew.The above facts indicate that, even though the drydocking orrepairs occurred in the normal course 'of operation of the ships, ad-vantage was taken of the situation to discharge the crews.Whenthe ships sailed again, the respondent used its contract with theI.S.U. as a pretext for refusing to reship the crews.Nicholson defined the term "prompt reshipment" in the I. S. U.contract as meaning signing on - a crew within 24 to 36 hours afterthey are paid off.He testified that he was very familiar with theterm and that it was commonly used in maritime circles, but oncross-examination admitted that he was giving his own private inter-pretation of it and that this contract was the only one in which hehad ever seen the term used. The testimony of numerous other wit-nesses reveals a similar confusion as to the- meaning of the term.Ships are in the port of Mobile loading and unloading on an averageof from 2 to 4 days and in some cases for as many as 6 days. Attimes the crew does not sign on again until the ship is ready to sail.In the light of these facts it is apparent that the respondent seizedon Nicholson's interpretation of the term as a justification for itsunprecedented conduct in discharging the crews of the two shipsand refusing to reship them.The circumstances surrounding the discharge of Edmund J. Pelle-tier confirm our opinion that the respondent decided to dischargethe entire crews to discourage membership in the N. M. U.Pelletierfirst sailed for the respondent in 1934.He was chief steward andchief cook on the-Bienvilleon the voyage, in which the shift to theN. M. U. occurred and he joined the N. M. U. in Tampa with therest of the crew.When the ship docked in Mobile on July 5, Fagan,the port steward, went aboard and asked Pelletier if he and his crewhad joined the N. M. U. Pelletier answered in the affirmative. Inthe afternoon Fagan sent a new steward to the ship and later came106791-38-vol vn--17 2481r1'1`1ONAL LABOR RELATION'S BOARDaboard himself and discharged Pelletier.Fagan testified that whenthe ship was ready to sail on the last voyage before Pelletier wasdischarged, Pelletier had asked for another mess boy, although hehad previously assured Fagan that everything was satisfactory inthe steward's department.Fagan also testified that, when he dis-charged Pelletier, he told him that he would have known that helacked a mess boy, if he had had any discipline in his department.Fagan also claimed that Pelletier seemed unable to retain his menon another ship of the respondent's on which he was steward.Pelletier's version of his discharge differs sharply from that ofFagan.He testified that on the morning of May 5, 1937, he askedFagan for another mess boy in the presence of two I. S. U. delegatesand that Fagan and one of the delegates asked one of the membersof the steward's department to do the extra work.When the manoffered to do so, Fagan asked Pelletier if that was satisfactory, towhich Pelletier replied that it was "up to" the I. S. U. delegates.When the ship was ready to leave Mobile, the crew refused to sailuntil Ingram, who was present, promised to have another mess boyput aboard at Tampa, which was done. Pelletier stated that afterhis conversation with Fagan and the I. S. U. delegates, he nevermade another request for a mess boy.As further proof of the incompetency of Pelletier, the respondentintroduced in evidence a letter from the captain of theBienvilletoReed, port captain of the respondent, stating, in effect, that Pelletierwas incompetent.The letter, however, also stated that, if muchservice were given to passengers, the overtime in the steward's de-partment would be substantial. In his testimony Reed interpretedthis letter to mean that the steward's department had just enoughpersonnel to give a minimum amount of service. Furthermore,Fagan admitted that there is always a dissatisfaction in the steward'sdepartments of ships and that he had received complaints about otherships on practically every trip.This is virtually the same conditionthat Pelletier faced.Fagan, however, did not discharge stewardson other ships because of such complaints.Although the respondent contends that Pelletier was incompetent,he had received a promotion and an increase in pay, which went intoeffect at the time of his last voyage on theBienville.After his discharge, the respondent refused to pay Pelletier hisovertime, contending that it was too high. 'Pelletier sued for it andobtained a judgment. In October 1937, he offered to drop his over-time suit if the respondent would reemploy him.He was told thathe would have to be reinstated in the I. S. U. first.He has sincerejoined the I. S. U. and at the time of the hearing was awaitinghis turn to be called to work. DECISIONS AND ORDERS249The discharge of Pelletier illustrates the discriminatory nature ofall the discharges.The reason advanced for laying off the rest ofthe crews would not suffice in his case, inasmuch as it was neces-sary to keep a steward on theBienvilleto act as a watchman, eventhough it was laid up for repairs.The very day that Pelletier wasdischarged, he was replaced by another steward. * Since the respond-ent could not with good grace contend that he was laid off becausethe ship was being laid up for repairs; a reason for discharging himhad to be sought. The reason given by the respondent cannot becredited in view of the facts set out above.Some members of theBienvilleandFairlandcrews have renouncedthe N. M. U., rejoined the I. S. U., and have been given employmentby the respondent.B. H. Ingram and W. Reynolds of theBienvillecrew were employed on ships of the respondent at the time of thehearing, as were W. Gold, H. Bowen, F. Bodden, E. X. Rhone,and B. Baptiste, of theFairlandcrew.J.E. Gilroy and M. E.Jones of theBienvillecrew, and H. Hall of theFairlandcrew, havesecured employment elsewhere.To summarize, the haste with which theBienvillewas hurriedfrom Tampa to Mobile immediately after the crew's shift from theI.S.U. to the N. M. U., the almost simultaneous discharge of thecrews and laying up of both ships after their arrival at Mobile, thefailure to retain the crews on other work in accordance with custom,the reluctant and brief assignment of a few members of the crewsto the shore gang, and, finally, the interpretation of the, at best,ambiguous I. S. U. contract against the interest of the employees inquestion, evidence the respondent's obvious desire to get rid ofthe employees who had become members of the N. M. U.Under all the circumstances we find that, by laying off and re-fusing to reinstate the employees whose names are listed in appen-dixA, being members of the crew of theBienville,and theemployees whose names are listed in appendix B, being membersof the crew of theFairland,the respondent has discriminated againstthem with respect to hire and tenure of employment, has discouragedmembership in the N. M. U., and has thereby interfered with, re-strained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.C. J. O'Connor was second-assistant engineer on theAzalea City,and had sailed for the respondent since 1929.During his lastvoyage on theAzalea City,the engineers were required to work asubstantial amount of overtime.O'Connor worked this overtimeunder protest and had also protested while the ship was at sea forthe, other engineers at their request.The engineers regarded theovertime as a violation of the terms of the contract between the re-spondent and the M. E. B. A., of which they were members. The 250NATIONALLABOR RELATIONS BOARDchief engineer of the ship told O'Connor that he would straightenout the overtime when the ship reached Mobile.When the ship arrived in Gulfport, Ingram, the respondent's as-sistant port engineer, boarded the ship, and without request fromO'Connor, told O'Connor to take a vacation when the ship docked atMobile, and that he would straighten out his overtime and transferhim to a coastal ship as O'Connor had previously requested.O'Con-nor was not entitled to a vacation, but did not know this and leftthe ship at Mobile. Ingram testified that at the time he thought thatO'Connor was entitled to a vacation.Although Ingram discoveredwithin a few days that O'Connor was not entitled to a vacation,he made no effort to apprise him of that fact. Ingram'stated thatwhen a man is on a. vacation he notifies the' respondent when he isready to resume work, and that O'Connor had not done this. -How-ever, the evidence discloses that the respondent was well aware of thefact that O'Connor was ready to resume work.O'Connor testifiedthat he had met Ingram on the street one day after he had left theship and had asked him if he thought that the respondent would givehim employment. Ingrain did not consider this request formalenough, and indeed, testified that he thought that O'Connor was jokingwhen he made the request.Moreover, it was customary for the re-spondent to notify an engineer when his services were wanted, andin the past O'Connor had been so notified on numerous occasions.However, O'Connor was never notified or recalled after leaving theAzalea City,although there were vacancies in the engineering depart-ments of the respondent's ships.The respondent alleges that O'Connor was not discharged butvoluntarily left the vessel of his own accord at the termination ofthe voyage.The record clearly shows that O'Connor left the vesselon an approved vacation and was ready to resume work, which factwas known to the respondent. It is clear that the respondent resentedO'Connor's activity in making the collective protest and did notrecall him for that reason.The contract between the 'respondent andthe M. E. B. A. offered no bar to the type of protest which O'Connormade while the ship was at sea. Although the contract provided amethod for adjudication of disputes,s there is no indication that theprovision was intended to preclude a collective protest, especiallywhen the procedure for the amicable adjustment of grievances pro-vided in the contract was not immediately available while the menwere at sea. In fact, the respondent does not contend that there wasany impropriety in O'Connor's action.Moreover, the respondent does6Board Exhibit No 11, Sec 2: "All disputes***shall be determined by aLicensed Personnel Board consisting of, two persons appointed by the Party of the FirstPart and two persons appointed by the Party of the Second Part." DECISIONS AND ORDERS251not claim that O'Connor's services were either,unsatisfactory -orunnecessary.We find that the respondent discharged and refused to reinstateO'Connor because of his participation in the collective action de-scribed above.We further find that by this act the respondent discour-aged membership in the M. E. B.A., by discrimination against a unionmember for his active exercise of the rights incident to'such member-ship, and thereby interfered with, restrained,and coerced its employeesin the exercises of their rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andwith foreign countries,and tend to lead to labor disputes burdeningand-obstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent,by refusing to grant passesto the authorized representatives of the N. M. U., for the same pur-pose and under the same conditions as it grants passes to representa-tives of the I. S. U., has interfered with, restrained, and coerced itsemployees.In order to remedy this unlawful conduct we shall -orderthe respondent to issue passes in equal numbers to representatives ofboth the N.M. U. and the I. S. U., or its successor,under the sameconditions.-The employees who were discriminatorily laid off are entitled toreinstatement with back pay.We shall order their reinstatement totheir former positions with the back pay they would normally haveearned, less any amounts earned by any of them respectively in themeantime. In determining the amount of back pay to be awarded toeach employee, we shall order that the reasonable value of hismaintenance on shipboard,from the time that the ship he was em-ployed onsailedagain after his discharge or lay-off, be added to theamount of his monetary compensation from the respondent.Upon the basis of the foregoing findings of fact, and upon theentire record in the case,the Board makes the following :CONCLUSIONS OFLAW1.National Maritime Union of America,Engine Division,MobileBranch, Mobile,Alabama; Seamen'sReorganization Committee ofthe American Federation of Labor; International Seamen'sUnionof America ; and Marine Engineers Beneficial Association are labororganizations within the meaning of Section 2(5), of the Act. 252'NATIONAL LABOR RELATIONS BOARD2.The respondent by interfering with, restraining, and coercingits employees in their exercise of the, rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1), of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of the employees listed in appendices A and, B, and C. J.O'Connor, and thereby discouraging membership in National Mari-time Union of America and Marine Engineers Beneficial Association,respectively, the respondent has engaged in and is engaging in un-fair labor practices, within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Waterman Steamship Corporation, Mobile, Alabama,and its officers, agents, successors, and assigns shall:1.Cease and desist :(a)From refusing to issue passes to authorized representatives oftheNationalMaritime Union of America in equal numbers andunder the same conditions as it grants passes to representatives of theInternational Seamen's Union of America or its successor;(b)From discouraging membership in National Maritime Unionof America, Marine Engineers Beneficial Association, or any otherlabor organization of its employees, by laying off, discharging, orrefusing to reinstate any of its employees, or in any manner dis-criminating in regard to their hire or tenure of employment or anyterms or conditions of their employment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or'othermutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Grant passes to authorized representatives of the NationalMaritime Union of America in equal numbers' and under the sameconditions as it grants passes to representatives of the InternationalSeamen's Union of America or its successor; DECISIONS AND OIIDEIts253(b)Offer to the persons listed in appendices A and B and toC. J. O'Connor immediate and full reinstatement to their formerpositions,without prejudice to their seniority and other rightsand privileges ;(c)Make whole the persons listed in appendices A and B andC. J. O'Connor for any loss of pay they have suffered by the re-spondent's discriminatory acts, by payment to each of them of astun of money equal to that which each would normally have earnedas wages-including therein the reasonable value of his maintenanceon shipboard from the time that the ship he was employed on sailedagain after his discharge or lay-off-during the period from the dateof such discrimination against each of them to the date of the offerof reinstatement; less any amount each has earned during that period;(cl)Post immediately notices to its employees in, conspicuousplaces on its docks and on its vessels, and maintain such notices fora period of at least thirty (30) consecutive days from the date ofposting, stating that the respondent will cease and desist in themanner aforesaid;(e)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.APPENDIX ABasil Brown 1M. J. BurgessJames Gilroy 1Kenneth E. Graham 1J.P.Hamilton'Wesley HowardB. H. IngramJames M. Jeffries 1Marlyn E. Jones 1A. C. KingHerman Lee 1Archie McWiggen 2J. B. Morrow 1Edmund J. Pelletier 1W. ReynoldsWilliam Rodner 1 "R. F. Schuettner 1C.W. (Jerry) TurnerEarlWilkerson 1C.W. WilsonDudley Beuk 1Herman Zilberman 1R. ReynoldsF. Gordy 1Lopez 1Lewis Jones 31Spelled in the shipping articles as B II. Prows, J. E Gilroy, Kenneth Graham, J B.Iiamilston, JM Jefferies, M E Jones, II E Lee, Jos B Monow, E J Pelletier, Wm.Rodin, Richard Schuettner, E. Wilkerson, D. H Benk, H Zilberman, Pied Goidy, PedioG. Lopez2Listed in complaint as Bosun on theBtievville;name does not appear in shippingarticles,but name of A McGregor, Bosun, does appear there. Evidently the sameindividual3Name does not appear on shipping articles ; listed in complaint as member of crew ofF,auland,but appeals on Respondent Exhibit No 21 as member of clew ofBienville;since motion to conform the pleadings to the proof was granted as to all parties we haveincluded Lewis Jones in the crew of theBienville. 254NATIONAL LABOR RELATIONS BOARDAPPENDIX BColumbus AndersonAndrew Benron 4Fulbert A. Bodden 4Howard Bowen 4Eric ButcherRobert Crawford 4James Dobbs 4W. Gold 4Herbert HalloRaymond S. Kettewell4Otto K. OrtlebCharles PerkinsEdward X. Rhone 4Jesse J. ScottC. E. Smith 4James C. StewartBennett Bapiste 4A Spelled in the shipping articles as Andrew Benion, F Bodden,H. Bowen, R.Crawford,M. James Dobbs,W. R. Gold, H. Hall,R. S. Kettlewell,E.X. Rhone, Claude Smith,Bennette Baptiste.